The facts as alleged in the petition for mandamus were:
a — That an appeal was, taken to the Wayne circuit court from an order of the judge of probate of Wayne county allowing probate of a will; that one of the chief beneficiaries named in the will and the proponent thereof was the wife of one of the circuit judges of Wayne county. '
6 — That an application was made by the contestants to the respondent for an order for the transfer of said appeal to the circuit court of Washtenaw county for trial; that on the hearing said application was denied, the respondent holding, among other things, that the circuit judges of Wayne county were honorable men. and that the granting of said application might be deemed a discourtesy.